DETAILED ACTION
This office action is in response to applicant’s filing dated March 25, 2022.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-33 is/are pending in the instant application. 

Election/Restrictions
Applicant's election with traverse of Group III, drawn to a method of stopping the acute duration of action of a psychedelic drug in an individual comprising administering a duration shortening and/or effect reducing agent to an individual in the reply filed on March 25, 2022 is acknowledged.  The traversal is on the ground(s) that Groups II and III relate to methods that include administering a psychedelic drug and duration shortening agent and there is a great amount of cross classification amongst the sub-classes of A61P.  This is not found persuasive.
As set forth previously on the record, the inventions as claimed have a materially different function and effect, treating a disease in a subject with a combination of a psychedelic drug and duration shortening agent v. stopping the effects of psychedelic drug.    Even though they may be classified together or overlapping subclasses, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search.  In the instant case, Group II requires a subject in need of psychedelic treatment and each disorder has a mutually exclusive etiology and pathophysiology and is drawn to a different patient population.  While Group III does not require that the subject in need of psychedelic treatment and would encompass a recreational psychedelic drug user.   Thus, the groups encompass different patient populations and are drawn to different patient populations which would require different fields of search.     	
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 25, 2022.
Applicant's election with traverse of LSD as the elected psychedelic drug species and ketanserin as the duration shortening and/or effect blocking agent in the reply filed on March 25, 2022 is acknowledged.  The traversal has been addressed above.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 23-33 are presently under examination as they relate to the elected species:
LSD and ketanserin

Priority
The present application claims benefit of US Provisional Application 62/982,877 filed on February 3, 2021.  The effective filing date of the instant application is February 3, 2021. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 7, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Drawings
Acknowledgement is made of the drawings received on January 22, 2021.  These drawings are accepted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 23-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraehenmann et al (Psychopharmacology, 2017; 234:2031-2046) in view of Peters et al (US 9,050,343 B2).
Regarding claims 23 and 27-29, Kraehenmann teaches 25 healthy subjects were treated with 100 mcg LSD orally and LSD together with the 5-HT2A receptor antagonist ketanserin (40 mg orally); LSD, compared with placebo, significantly increased cognitive bizarreness; the LSD-induced increase in cognitive bizarreness was positively correlated with the LSD-induced loss of self-boundaries and cognitive control; and both LSD-induced increases in cognitive bizarreness and changes in state of consciousness were fully blocked by ketanserin (Abstract).  Thus, Kraehenmann teaches a method of inhibiting the acute effects of LSD comprising administering ketanserin.  However, Kraehenmann does not explicitly teach administering the ketanserin after the individual has taken a psychedelic drug.
However, Peters teaches antagonism of 5-HT2A receptors is an alternate molecular mechanism for drugs with antipsychotic efficacy, possibly through antagonism of heightened or exaggerated signal transduction through serotonergic systems (col 3, lines 41-45).  Moreover, Peters teaches a method of treating a condition amenable to treatment with an antipsychotic comprising administering a 5-HT2A inverse agonist or antagonist (col 3, line 66 – col 4, line 2); in some embodiments the 5-HT2A inverse agonist or antagonist is ketanserin (col 7, lines 51-56) and in one embodiment the composition is used to treat or ameliorate psychosis (col 14, lines 30-31) and functional causes of psychosis include psychoactive drug intoxication including hallucinogens including LSD.
As such, since Kraehenmann teaches a method of inhibiting the effects of LSD comprising administering ketanserin, and since Peters teaches that 5HT2A inverse agonists or antagonists including ketanserin are useful in a method of treating psychosis caused by psychoactive drug intoxication including LSD, it would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to administer the ketanserin after the administration of LSD with an expectation of success, since the prior art establishes that antagonism of 5-HT2A receptors is an alternate molecular mechanism for drugs with antipsychotic efficacy, possibly through antagonism of heightened or exaggerated signal transduction through serotonergic systems and ketanserin are useful in a method of treating psychosis caused by psychoactive drug intoxication including LSD.
Taken together, all this would result in the method of claims 23 and 27-29 with a reasonable expectation of success.

Regarding claims 24 and 25, an individual experiencing an adverse effect due to the psychedelic drug and an individual who has overdosed on the psychedelic drug is construed as a subject in need thereof.  As set forth above, Kraehenmann establish that ketanserin treatment blocks effects of LSD in healthy subjects.  It would have been obvious to one of ordinary skill in the art to utilize the method taught by the combination Kraehenmann and Peters to treat a subject experiencing an adverse effect due to LSD or an individual who has overdosed on LSD with an expectation of success since the prior art establishes that ketanserin treatment blocks effects of LSD in healthy individuals; antagonism of 5-HT2A receptors is an alternate molecular mechanism for drugs with antipsychotic efficacy, possibly through antagonism of heightened or exaggerated signal transduction through serotonergic systems and ketanserin are useful in a method of treating psychosis caused by psychoactive drug intoxication including LSD.
Taken together, all this would result in the method of claims 24 and 25 with a reasonable expectation of success.

Regarding claim 26, Kraehenmann teaches at 8am subjects received pre-treatment and at 9am they received treatment; and the pre-treatment/treatment combinations were as follows: placebo + LSD (100 mcg orally), ketanserin (40 mg orally) + LSD (100 mcg orally) and placebo + placebo (page 2033, left, 2nd paragraph).  Thus, ketanserin was administered 1 hr prior to administration of LSD.  Moreover, Kraehenmann teaches plasma concentration of LSD peaks 1.5 h (range, 0.5–4 h) after administration and has a half-life of 3.6 h, slower elimination after 12 h and a terminal half-life of 8.9 h (page 2033, left, 2nd paragraph).  Kraehenmann further teaches a standardised dinner was served at 6:00 PM. At approximately 9:00PM, about 12 h after treatment and therefore after the acute effects of LSD had subsided, subjects were discharged into the custody of a family member or close friend (page 2033, right, 2nd paragraph).  Kraehenmann teaches scores between the Pla (placebo) and Ket + LSD conditions did not differ indicating that ketanserin pre-treatment completely blocked all LSD-induced effects (page 2036, left, 4th paragraph).  Thus, Kraehenmann establishes that the acute duration of action of LSD occur within 12 hrs of administration of the drug and that administration of ketanserin an hour prior blocks the effects of LSD.  It would have been prima facie obvious to one of ordinary skill in the art to administer the ketanserin within 12 hours of administration of the drug since the prior art establishes that the acute duration of action of LSD occur within 12 hrs of administration of the drug.
Taken together, all this would result in the practice of the method of claim 26 with a reasonable expectation of success.

Regarding claim 30, Kraehenmann administration of 40 mg ketanserin mg orally.  MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  
Taken together, all this would result in the practice of the method of claim 30 with a reasonable expectation of success.


Regarding claims 31-33, the prior art is silent regarding “preventing interaction of the psychedelic drug with 5HT2A receptors,” “returning the subject to approximately normal state,” or “providing no recurrence of the psychedelic drug effects.”  However: “preventing interaction of the psychedelic drug with 5HT2A receptors,” “returning the subject to approximately normal state,” or “providing no recurrence of the psychedelic drug effects” will naturally flow from the teachings of (or method made obvious by) the prior art (see above rejection), since the same compound (ketanserin) is being administered to the same subjects (subjects suffering acute effects of LSD). In other words, products of identical or similar composition cannot exert mutually exclusive properties when administered under the same or similar circumstances.
In other words, even though the prior art is silent regarding  “preventing interaction of the psychedelic drug with 5HT2A receptors,” “returning the subject to approximately normal state,” or “providing no recurrence of the psychedelic drug effects,” by practicing the method made obvious by the prior art: “the administration of ketanserin to a patient suffering from acute effects of LSD,” one will also be  “preventing interaction of the psychedelic drug with 5HT2A receptors,” “returning the subject to approximately normal state,” or “providing no recurrence of the psychedelic drug effects,” even though the prior art was not aware of it.
Apparently, Applicant has discovered a new property or advantage (“preventing interaction of the psychedelic drug with 5HT2A receptors,” “returning the subject to approximately normal state,” or “providing no recurrence of the psychedelic drug effects”) of the method made obvious by the prior art (“the administration of ketanserin to a patient suffering from acute effects of LSD”).
MPEP 2145 II states: "The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art, cannot be the basis for patentability when the differences would otherwise be obvious".  Ex parte Obiaya, 227 USPQ 58, 60. (FP 7.37.07, MPEP 707.07(f)).
Taken together, all this would result in the method of claims 31-33 with a reasonable expectation of success.

Conclusion
Claims 23-33 are rejected.
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088. The examiner can normally be reached 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rayna Rodriguez/             Examiner, Art Unit 1628